      Case 1:21-cr-00348-JMF Document 11 Filed 06/14/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 United States of America,

        - V. -                                                   [PROPOSED I
                                                              PROTECTIVE ORDER
 TEMAINE PELZER,
                                                                  21 Cr. 348 (JMF)
                             Defendant.


       Upon the application of the United States of America and the above-captioned defendant

having requested discovery under Fed. R. Crim. P. 16(a)(l )(E), the Court hereby finds and orders

as follows:

       WHEREAS, the Government intends to disclose to the defendant documents, objects, and

information, including recordings and electronically stored information ("ESI"), pursuant to

Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government's general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as "Disclosure Material";

       WHEREAS, the Government's Disclosure Material may include confidential information

("Confidential Information") that may (i) affect the privacy interests of individuals and entities;

(ii) impede or jeopardize law enforcement efforts; or (iii) present a risk of prejudicial pretrial

publicity;

        WHEREAS, the Government's Disclosure Material also may include particularly

sensitive information ("Sensitive Information") that requires additional protections because it (i)

is not authorized to be disclosed to the public; (iii) may expose sensitive personal information; or

(iii) may pose immediate safety risks to individuals; and
Case 1:21-cr-00348-JMF Document 11 Filed 06/14/21 Page 2 of 3
Case 1:21-cr-00348-JMF Document 11 Filed 06/14/21 Page 3 of 3




      14
